Citation Nr: 0610972	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  91-12 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for diverticulosis of the sigmoid colon.

2.  Entitlement to a disability rating higher than 10 percent 
for postoperative residuals of a right parotid tumor with 
impairment of the seventh (facial) cranial nerve.

3.  Entitlement to a higher disability rating for a surgical 
scar of the neck, assigned a noncompensable rating from March 
31, 1989, and a 10 percent rating from August 30, 2002.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from September 1954 to 
September 1957, and from August 1959 to August 1979. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1989 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The veteran presented testimony at an RO hearing in April 
1990.  A transcript of the hearing is associated with the 
claims files.

In a September 1999 decision, the Board denied the veteran's 
claims.  The veteran appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2000, the Court issued an Order granting a joint 
motion of the parties, vacating the Board's decision, and 
remanding the case to the Board for action in compliance with 
the joint motion.  In November 2000 and March 2004, the Board 
remanded the case for additional development.  The case has 
since been returned to the Board for further appellate 
action.

In the April 2000 joint motion, it was noted that remand was 
required, in part, for consideration of whether the veteran 
was entitled to a rating pursuant to 38 C.F.R. § 4.84a, 
Diagnostic Code 6001, for keratitis, and whether the veteran 
was entitled to a compensable rating for a neck scar.  
Pursuant to the Board's November 2000 remand, by rating 
decision dated in October 2003, the RO granted service 
connection for keratoconjunctivitis sicca with dry eye 
syndrome, as postoperative residuals of the right parotid 
tumor removal.  The keratoconjunctivitis sicca was assigned a 
10 percent rating from March 31, 1989.  The veteran has not 
expressed disagreement with this 10 percent rating.  

In the October 2003 rating decision, the RO also purported to 
grant service connection for a surgical scar of the neck; 
however, the record reflects that long before the October 
2003 rating decision, the surgical scar was recognized as a 
service-connected residual of the parotid tumor.  In the 
October 2003 rating decision, the neck scar was assigned a 
noncompensable rating from March 31, 1989, and a 10 percent 
rating from August 30, 2002.  The veteran has not been 
provided a supplemental statement of the case addressing the 
ratings assigned for the surgical scar.  Since it is not 
clear that the assignment of these ratings satisfied the 
veteran's appeal with respect to this separately rated 
component of the disability, this matter is addressed in the 
remand that follows the order section of this decision.

In an August 2005 rating decision, service connection was 
granted for spasms of the right lower eye lid, and for 
xerostomia as postoperative residuals of the right parotid 
tumor removal.  However, separate disability ratings were not 
assigned for these conditions; rather, they were rated as 
manifestations of the neurological disorder currently before 
the Board, i.e., impairment of the 7th facial cranial nerve.  
Those symptoms will accordingly be considered by the Board in 
its evaluation of the neurological disorder.


FINDINGS OF FACT

1.  The veteran's diverticulosis of the sigmoid colon is 
manifested by moderate impairment due to frequent and urgent 
bowel movements.  

2.  The veteran's neurological residuals of a right parotid 
tumor removal are manifested by mild incomplete paralysis and 
a mild convulsive tic.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 
percent for diverticulosis of the sigmoid colon have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Codes 7319, 7327 (2005).

2.  The criteria for a disability rating higher than 10 
percent for neurological residuals of a right parotid tumor 
removal have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8103, 8207 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for his 
service-connected diverticulosis of the sigmoid colon and 
postoperative neurological residuals of a right parotid 
tumor.  The Board will initially discuss certain preliminary 
matters, and will then address the pertinent law and 
regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2005), are applicable to the veteran's claim.  They provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the case at hand, the veteran's claims were received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  The notice required by the VCAA and the 
implementing regulation was provided in May 2001, April 2004 
and November 2004 letters from the RO to the veteran.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish effective dates for 
the disabilities for which increased ratings are sought, the 
Board finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that increased ratings are 
not warranted for the veteran's diverticulosis and parotid 
tumor residuals.  Consequently, no effective date will be 
assigned, so the failure to provide notice with respect to 
that element of the claims was no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his attorney has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claims.  There is no indication 
in the record or reason to believe that any ultimate decision 
of the RO would have been different had complete VCAA notice 
been provided at an earlier time.

In sum, the Board is satisfied that the RO properly processed 
the claims following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  See Bernard, 4 Vet. App. 384.  
Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Disability ratings are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2005).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Initial Matter

The Board understands that a remand by the Court is not 
merely for the purpose of rewriting an opinion so that it 
will superficially comply with the requirements to provide a 
comprehensive statement of the reasons or bases for its 
decision.  See Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991).  The Board's analysis has been undertaken with that 
directive in mind.  



Diverticulosis

The veteran is seeking a rating higher than 30 percent for 
his service-connected diverticulosis.  He essentially 
contends that the symptomatology associated with his 
diverticulosis is more severe than currently evaluated. 

The Board notes that, during the pendency of the veteran's 
claim, VA issued revised criteria for evaluating some 
digestive disorders.  The revised criteria became effective 
May 31, 2001; however, none of the diagnostic codes 
potentially applicable to the veteran's claim have been 
changed.  The provisions of 38 C.F.R. § 4.112, concerning 
weight loss, are potentially applicable to this issue and 
have been changed.  However, here, no weight loss has been 
demonstrated during the period of this claim.  

The veteran is diagnosed with diverticulosis and 
diverticulitis.  Diagnostic Code 7327 specifically applies to 
diverticulitis.  However, that code does not contain rating 
criteria, but provides for rating by analogy to irritable 
colon syndrome, peritoneal adhesions, or ulcerative colitis, 
depending on the predominant disability picture.  The veteran 
is currently assigned a 30 percent rating for diverticulosis 
of the sigmoid colon under 38 C.F.R. § 4.114, Diagnostic Code 
7319 [irritable colon syndrome], due to his primary complaint 
of frequent and urgent bowel movements with diarrhea.  This 
is supported by the medical evidence.  In an April 1990 
statement W.W.H., M.D., reported that the veteran had 
diverticulitis with recurrent episodes of diarrhea.  In a 
June 1994 statement, J.M.W., M.D. indicated that the veteran 
experienced severe crampy abdominal pain associated with a 
very strong urge to defecate, which J.M.W. felt represented 
irritable bowel syndrome.  Most recently in a April 2003 VA 
examination, the veteran was diagnosed with diverticulosis 
with a need for frequent trips to the bathroom.

The Board acknowledges that there is some indication from the 
medical evidence that the veteran's irritable bowel symptoms 
are not associated with his service-connected diverticulosis.  
In particular, a February 1992 VA examination report includes 
an opinion that diverticulosis itself usually would not cause 
chronic diarrhea and concluded that the veteran's 
diverticulosis was unlikely to have caused his diarrhea.  
This is significant because the Board may compensate the 
veteran only for service-connected disability.  

However, the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  While medical evidence, 
such as the February 1992 report, suggests that these 
symptoms may not be service-connected, other medical 
evidence, including the April 2003 VA examiner's opinion, 
appears to relate such symptoms as "frequent trips to the 
restroom" to the service-connected diverticulosis.  As the 
evidence is in conflict on this issue, affording the veteran 
the benefit of the doubt, the Board will consider all of the 
reported symptoms as if they are a part of the veteran's 
service-connected disorder.  

While Diagnostic Code 7319 appears to be the most appropriate 
diagnostic code in light of the reported symptomatology, it 
does not provide a disability rating higher than 30 percent.  
Therefore, a higher rating is not warranted based on the 
predominant symptomatology.

The Board has considered whether there is any other 
appropriate schedular basis for granting a higher rating but 
has found none.  In particular, the Board has considered 
whether a higher rating is warranted under Diagnostic Code 
7327, which provides that ulcerative colitis warrants a 30 
percent rating if it is moderately severe with frequent 
exacerbations; or a 60 percent rating if it is severe with 
numerous attacks per year and malnutrition, the health only 
fair during remissions.  The record reflects that the veteran 
has not been diagnosed with ulcerative colitis, and periodic 
colonoscopies conducted from September 1985 to December 2000 
have been consistently negative with respect to ulcerations.  
Moreover, the evidence is generally not consistent with 
impairment in the veteran's overall health and the presence 
of malnutrition has never been shown or alleged.  The primary 
symptomatology associated with the veteran's diverticulosis 
has been frequency and urgency of defecation.  The evidence 
consistently shows that the veteran is well nourished.  VA 
examinations in October 1987, May 1989, February 1992, 
November 2002, and April 2003 have all reported that the 
veteran was well nourished or that his weight has been 
stable.  Moreover, abdominal and rectal findings reported in 
those examinations were consistently normal.  This is 
completely in line with the veteran's assertions.  At an 
April 1990 hearing, the veteran denied any recent weight loss 
and reported that he had never been told that he had anemia.  
In addition, the February 1992 examiner reported that the 
severity of the veteran's service-connected disorder was 
"moderate."  The Board finds that the February 1992 
examiner's description is consistent with the objective 
evidence and the veteran's contentions.  Accordingly, the 
disability does not warrant a higher rating under Diagnostic 
Code 7323.

Diagnostic Code 7301 applies to peritoneal adhesions.  
However, the veteran has not been diagnosed with peritoneal 
adhesions, nor has he alleged such symptomatology.  A note 
under Diagnostic Code 7301 states that ratings for adhesions 
will be considered when there is history of operative or 
other traumatic or infectious (intraabdominal) process, and 
at least two of such symptoms as disturbance of motility, 
actual partial obstruction, reflex disturbances, or presence 
of pain.  In the veteran's case, there is no history of 
operative or other traumatic or infectious intraabdominal 
process, nor is there any contention of such.  Accordingly, 
it would not be appropriate to rate the disability under this 
Diagnostic Code.

The Board has also considered Diagnostic Code 7332 [rectum 
and anus, impairment of sphincter control]; however, there is 
no objective or subjective evidence of an impairment of the 
anal sphincter, or that the veteran's diarrhea and fecal 
urgency has resulted in extensive leakage and fairly frequent 
"involuntary" bowel movements.  Frequent trips to the 
bathroom, as described by the veteran, do not imply 
"involuntary" bowel movements.  Accordingly, a disability 
rating under this Diagnostic Code is not warranted.  

Accordingly, the Board concludes that the preponderance of 
the evidence establishes that the disability does not warrant 
more than a 30 percent schedular rating.  


Parotid Tumor Residuals

The veteran is seeking a rating higher than 10 percent for 
his service-connected residuals of a parotid tumor.  He 
essentially contends that the symptomatology associated with 
this service-connected disability is more severe than 
currently evaluated. 

As noted previously, the separately rated 
keratoconjunctivitis sicca with dry eye syndrome is not a 
matter currently before the Board.  

The Board notes that the veteran has consistently been found 
to have no visual impairment as a residual of his parotid 
tumor removal.  He does have spasms of the right lower 
eyelid, xerostomia (dryness of the mouth), and decreased 
sensation (partial paralysis) of the right side of the face.  

The veteran contends that the right-sided facial weakness 
causes drooling and sweating of his cheek.  He also contends 
that the muscle contractions of his right eyelid cause 
fatigue and pain.  The RO rated the veteran's postoperative 
residuals of right parotid tumor removal as 10 percent 
disabling under Diagnostic Code 8207.  Under that code, 
moderate incomplete paralysis of the seventh (facial) cranial 
nerve warrants a 10 percent evaluation.  Severe incomplete 
paralysis of the seventh cranial nerve warrants a 20 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8207.  

While the veteran's symptoms appear to have improved since 
his second surgery in 1987, which involved dissection of the 
7th nerve, the medical evidence of record is fairly 
consistent throughout the period on appeal.  The objective 
findings consistently show no more than mild impairment due 
to the post-surgical residuals.  Indeed, medical examiners 
have repeatedly described the veteran's symptoms as mild.

In response to the Board's March 2004 remand, the veteran 
underwent VA examinations in June 2005.  A VA cranial nerves 
examination showed that the veteran's face appeared symmetric 
except for a small asymmetry of the palpebral fissure, with 
the right opening being slightly wider by 1 to 2 mm than the 
left.  The veteran was able to close his eyes tightly and to 
bury the eyelashes when open.  There was minor weakness of 
the right side of the face.  The examiner found that the 
veteran had very good facial function and was able to tightly 
close his right eye, tightly purse his lips and puff out his 
cheeks and resist depression of the cheeks.  

At a June 2005 oral examination the veteran complained of 
drooling from the right corner of the mouth.  On examination, 
the veteran had mild xerostomia, described as having minimal 
impact on the veteran's daily living.  

While the level of disability during the period of this claim 
is the Board's primary concern, the Board has considered all 
of the evidence of record.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) [where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern].  While the veteran's claim has been active for a 
considerable amount of time, the objective clinical findings 
throughout the period have been basically consistent.  The 
Board notes that the veteran's 7th cranial nerve has, 
throughout the period on appeal, been described as intact.  
On VA examination in May 2003, it was described as completely 
intact with full function and with no residual weakness 
whatsoever.  The veteran had complete eye closure, which the 
examiner was unable to open against the veteran's resistance.  
There was no lagophthalmus or ptosis noted.  

A VA eye examination in April 2003 also found no obvious 
facial asymmetry.  The ophthalmic fissure openings were equal 
on each side and the veteran was able to close his eyes 
easily with no lagophthalmos.  The report of a VA digestive 
disorders examination in April 2003 shows the examiner's 
notation of a slightly asymmetric smile and decreased closure 
of the right eye.  However, the examiner's conclusion was 
that any residual impairment due to the 7th nerve impairment 
was not significant.  

Medical records from the Athens Regional Medical Center from 
April 1994 to January 1997 show that the veteran was 
hospitalized in December 1996, at which time physical 
examination showed the seventh cranial nerve to be grossly 
intact.

A February 2004 consultation at Athens Neurological 
Associates showed decreased sensation on the right side of 
the face and a lid lag on the left; however, the veteran's 
intentional expressions were described as symmetrical.  An 
EMG conducted in March 2004 was interpreted as normal with 
respect to the 5th and 7th cranial nerves.  

A July 2004 neurological evaluation by S.H.S., M.D. at the 
Medical College of Georgia showed "mild" residual facial 
weakness.  A June 2004 ophthalmologic evaluation showed 
evidence of "mild" chronic right 7th nerve dysfunction.  

A February 2001 evaluation at Atlantic Eye Center showed 
noticeable weakness in the right upper eyelid blink.  There 
was a partial blink and the right cornea was not completely 
covered during the blinking process.  A June 2001 evaluation 
by C.M.G., M.D. disclosed symptoms of weakness in the right 
corner of the mouth and lower lip as well as increased 
sweating over the right cheek, especially while eating.  This 
was diagnosed as Frey's syndrome.  However, on examination at 
Duke Eye Center in February and June 2001, the veteran's 
facial droop had resolved.  The diagnosis in February 2001 
was "mild" residual damage to the right seventh nerve.

At a January 1998 evaluation at Duke Eye Center, there was no 
evidence of ptosis.  There was slight incomplete blink on the 
right.  The examiner concluded that the veteran's condition 
had essentially remained unchanged since 1991.  The examiner 
indicated that, due to the incomplete blink, the veteran's 
cornea was at slight risk, but that there was currently no 
evidence of damage.  

VA and military treatment records for July 1991 to April 1994 
document the veteran's complaints of increased light 
sensitivity affecting his right eye as well as mild lid 
weakness on closing the right eye.  Physical examination 
showed mild elevation of the right brow with good seventh 
nerve function of the right eye and good lid closure.  The 
veteran was diagnosed with resolved seventh cranial nerve 
palsy with possible aberrant regeneration with mild right 
brow lift.  

On VA examination in February 1992, physical examination of 
the right eye was essentially normal.  The seventh cranial 
nerve to the right lid was working properly and was 
considered intact as related to the eye and periocular 
region, and brow sensation and elevation were normal.  
Neurological examination disclosed asymmetry in the palpebral 
fissures.  Strength in both orbicularis oculi muscles was 
symmetrical, as were corneal reflexes.  No motor asymmetry in 
the face was identified.  The examiner noted the presence of 
a mild difference in pinprick sensation between the right and 
left half of the veteran's face.  The examiner diagnosed 
postoperative transient right cranial nerve palsy which had 
resolved with a "mild" asymmetry in the palpebral fissure 
of no functional importance.

On private examination in February 1991 and January 1998 at 
the Duke Eye Center, the seventh cranial nerve was described 
as intact.  The palpebral fissure on the right was wider than 
on the left, and the possible presence of some mild weakness 
of the right orbicularis muscle was identified.  The veteran 
was diagnosed with "mild" right seventh nerve palsy.

In an April 1990 evaluation at the Emory Clinic, the veteran 
described his symptoms as mildly annoying and bothersome, but 
not disruptive of his daily functions, although he 
nevertheless claimed that the symptoms interrupted his 
ability to work, particularly later in the day.  No ptosis 
was evident on examination.  There was also significant 
contraction of the frontalis muscle on the right, productive 
of brow elevation, as well as a slight suggestion of weakness 
of the right orbicularis oculi muscle with forced eye 
closure.  Cranial nerve examination was normal except for 
decreased sensation to light touch and pinprick in a small 
area of the right cheek region.  The examiner concluded that 
the veteran had regained a good deal of function of the 
seventh cranial nerve since his surgery, but exhibited tonic 
contraction of a portion of the right frontalis muscle, with 
consequent widening of the palpebral fissure on that side, 
secondary to some aberrant regeneration.  

Private medical reports from the Emory Clinic and Emory Eye 
Center for June 1989 to April 1990 record complaints of pain, 
throbbing and photophobia associated with the veteran's right 
eye since the December 1987 procedure.  The right seventh 
cranial nerve function was described as essentially normal.  
The veteran's symptoms were considered secondary to "mild" 
aberrant regeneration of the seventh nerve.  The conclusion 
was that there was no evident consequent visual disability, 
and that there were primarily subjective symptoms.

On VA examination in May 1989 the veteran reported that 
bright sunlight would cause pain to his right eye and face, 
although normal lighting did not produce the same effect.  
However, he denied any trouble with chewing food, swallowing 
or speaking.  He reported experiencing a very slight degree 
of numbness along his right cheek, but denied any other 
postoperative residuals.  The veteran evidenced a slight 
degree of masticator muscle atrophy, but exhibited normal jaw 
strength.  The examiner noted the presence of a slight 
widening of the right eye, consistent with a mildly 
compromised seventh cranial nerve, but neurologic examination 
was intact.  The veteran was diagnosed with history of benign 
right-sided parotid tumor status post resection, with mild 
sensory motor paresis and right seventh cranial nerve 
paresis.

Based on a thorough review of the medical evidence and the 
veteran's contentions, the Board concludes that, although the 
veteran has residual decreased sensation on the right side of 
his face, resulting in dryness of the mouth and increased 
sweating, these symptoms do not in any significant way impact 
function in terms of swallowing, speaking or tasting; and 
they do not cause significant disfigurement.  In the Board's 
view, the objective findings are entirely consistent with the 
numerous medical descriptions of "mild" overall impairment.  

While the Board finds that the veteran's overall impairment 
is mild, the issue of a reduction in the disability rating is 
not currently before it.  The Board however concludes that a 
rating in excess of 10 percent for the postoperative 
residuals of right parotid tumor removal with impairment of 
the seventh facial cranial nerve is not warranted.

The Board has considered whether separate ratings should be 
assigned for the veteran's increased sweating of the right 
cheek (Fry's Syndrome) or for his dry mouth (xerostomia).  
The Board notes that there are no diagnostic codes applicable 
to such symptoms.  In light of the lack of evidence of any 
significant functional impairment resulting from these 
symptoms, the Board finds that, while separate ratings are 
possible, separate compensable ratings would not be in order.

The Board has also considered whether a separate compensable 
rating for the veteran's spasms of the right eyelid might be 
assigned under Diagnostic Code 8103 [convulsive tics].  A 
noncompensable rating is for assignment for mild convulsive 
tics, a 10 percent evaluation requires a showing of moderate 
convulsive tics and a 30 percent rating requires severe 
convulsive tics.  38 C.F.R. § 4.124a, Diagnostic Code 8103 
(2005).

There is clearly objective medical evidence of spasms of the 
orbicularis oculi muscle.  However, the Board notes that the 
examiners have been unable to identify any clinically 
significant impairment associated with these spasms.  
According to reports from the Emory Clinic and Eye Center 
from June 1989 to April 1990, the veteran is able to 
completely close his eye, and while the veteran exhibits near 
constant fasciculations of his orbicularis oculi muscles on 
the right, the movements are notably confined to a small area 
around his right eye, the veteran himself has described the 
twitching as bothersome but not significantly disabling, and 
there is no evidence suggesting that the fasciculations 
resemble more than mild tics.  The veteran's right seventh 
cranial nerve function was described as essentially normal.  
The described symptoms were considered secondary to "mild" 
aberrant regeneration of the seventh nerve.  The conclusion 
was that there was no evident consequent visual disability, 
and there were primarily subjective symptoms.

More recently, a June 2005 VA cranial nerves examiner noted 
some minor fasciculations of the right lower lid..  The 
spontaneous contractions of the right orbicularis oculi 
caused minor elevation of the lateral aspect of the eyebrow, 
but were described as typical of mild hemifacial spasm, and 
were neither painful nor deforming.  

A June 2004 report from K.A.M., M.D. simply notes the 
presence of involuntary muscle contractions.  A July 2004 
neurological evaluation by S.H.S., M.D. at the Medical 
College of Georgia showed "mild" hemi-facial spasm.  

As the veteran's right eyelid spasms have been consistently 
described as mild, they warrant a noncompensable rating under 
Diagnostic Code 8103; thus a separate compensable rating is 
not in order.

In light of the evidence demonstrating that the veteran 
retains essentially full right seventh nerve function and 
that the residual impairment of the frontalis and ocularis 
oculi muscles is consistently described on examination as no 
more than mild in nature, the Board concludes that a rating 
in excess of 10 percent for the postoperative residuals of 
right parotid tumor removal with impairment of the seventh 
facial cranial nerve is not warranted.

The Board has considered the veteran's statements in regard 
to his disability; however, his primary complaints with 
respect to the surgical residuals have related to the 
keratoconjunctivitis sicca with dry eye affecting his right 
eye, a disability not currently before the Board.

Based on the reported symptomatology of partial right facial 
paralysis, spasms of the right lower eyelid, Frey's Syndrome 
and xerostomia, the Board concludes that the veteran's 
overall impairment is no more than mild.  Accordingly, a 
disability rating higher than 10 percent is not in order.  

Extra-schedular Consideration

The April 2000 joint motion specifically stipulates that the 
Board should, on remand, discuss the veteran's entitlement to 
extra-schedular referral based on his contention that his 
service-connected diverticulosis and parotid tumor residuals 
result in marked interference with employment.  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extra-schedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2005).

There is no evidence or allegation of frequent 
hospitalizations for either disorder.  With respect to 
employment, a medical opinion was obtained in conjunction 
with a April 2003 VA digestive disorders examination.  The 
examiner stated that he did not believe the veteran's 
diverticulosis directly affected his ability to work except 
for the fact that he may need to make frequent trips to the 
restroom at unexpected times.  With respect to the parotid 
tumor residuals, the examiner stated that the veteran's 
decreased tear production (not at issue here) and his 
decreased ability to close his eye would limit employability 
in an outdoor setting.  However, he should have no problems 
with employment indoors.

Similarly, the June 2005 VA neurological examiner stated that 
working outdoors would probably exacerbate his complaint of 
dry eye.  However, he did not suggest that any of the 
residual conditions at issue here would significantly impair 
the veteran's employment.  

The Board notes that an August 1980 letter from the veteran's 
former employer states that the veteran was medically 
unsuitable for employment with the Postal Service.  However 
the reasons for the veteran's unsuitability were not given.  
The veteran had numerous service-connected and non-service-
connected disabilities diagnosed at that time.  It is noted 
that the veteran's 7th cranial nerve disorder did not have 
its onset until 1987.  While the veteran was service-
connected for diverticulosis in 1980, it was only rated as 10 
percent disabling.  

An April 1990 letter from W.W.H., M.D. states that the 
veteran's diverticulitis interferes with his doing his work 
due to episodes of diarrhea.  Letters from J.M.W., M.D. in 
June 1994, February 1998, and January 2001 state that the 
intermittent nature, extreme urgency and incontinence related 
to the veteran's diverticulosis make it difficult for him to 
socialize or work.  In January 2001, J.M.W. stated that these 
periods last up to two weeks.  

The Board acknowledges that the veteran's disabilities, in 
particular his diverticulosis, do result in occupational 
impairment.  However, occupational impairment is contemplated 
in the ratings currently assigned.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  In light of the veteran's assignment of a 30 
percent rating for diverticulosis based on severe irritable 
colon syndrome, with symptoms enumerated in the rating 
schedule, such as diarrhea and more or less constant 
abdominal distress, it is inconceivable that the type of 
occupational impairment shown here, i.e., frequent need to 
use the bathroom, is somehow beyond the scope of what is 
contemplated by the rating schedule.  

In sum, the evidence demonstrates that the manifestations of 
the service-connected diverticulosis and incomplete facial 
paralysis are consistent with those contemplated by the 
schedular criteria.  In the Board's opinion, there is no 
reason to believe that the average industrial impairment from 
either disability would be in excess of that contemplated by 
the assigned rating.  Accordingly, referral of these issues 
for consideration of an extra-schedular evaluation is not in 
order.


ORDER

A disability rating higher than 30 percent for diverticulosis 
of the sigmoid colon is denied.

A disability rating higher than 10 percent for postoperative 
residuals of a right parotid tumor with impairment of the 
seventh facial cranial nerve is denied.






REMAND

As noted above the service-connected surgical scar of the 
veteran's neck has been separately rated from the 
neurological residuals of the right parotid tumor, but the 
veteran has not been provided a supplemental statement of the 
case addressing this separately rated residual.  Although the 
veteran might be satisfied with the assigned noncompensable 
rating from March 31, 1989, and 10 percent rating from August 
30, 2002, he has not been provided the maximum schedular 
rating for scars so the issue remains in appellate status 
unless the veteran withdraws the issue from his appeal.  
In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, DC. 
for the following actions:

1.  The RO or the AMC should request 
the veteran to clarify, in writing, 
whether he is satisfied with the 
assigned separate ratings for the 
surgical scar of his neck and 
desires to withdraw his appeal with 
respect to the neck scar.  

2.  If the veteran does not withdraw 
his appeal, the RO or the AMC should 
ensure that all required notice is 
provided to the veteran and his 
representative and that any 
indicated development of the record 
is completed.  It should then 
adjudicate the issue of entitlement 
to a higher rating for the surgical 
scar of the veteran's neck on a de 
novo basis.  If the benefit sought 
on appeal is not granted to the 
veteran's satisfaction, a 
supplemental statement of the case 
should be issued, and the veteran 
and his representative should be 
afforded the requisite 


opportunity to respond before the 
claims folders are returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


